department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend x grant program y location b number c number d amount e amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x you intend to support promising next-generation leaders by making grants to these individuals in order to fund projects that you believe will advance social justice throughout y the program will involve awarding sec_4945 grants to qualified individuals to achieve a specific objective produce a report or other similar product or improve or enhance a scientific teaching or similar capacity skill or talent of the grantee that promotes your exempt purposes the grants will be publicized on your website through op-ed articles placed in relevant publications and through various social media sites you will have a nominating committee of approximately people who will identify and nominate potential grantees the nominating committee will select its nominees through a pre-grant inquiry site visits and one-on-one interviews once the pool of nominees is selected those individuals will be invited to apply for a grant your staff and members of your board_of directors will select the final grant recipients on an objective and non-discriminatory basis based on the nominating committee’s pre-grant inquiry and a review of the grant proposal supplemented when appropriate by consultations with individuals with expertise relating to any issues that may be addressed in any grant proposal anyone working towards positive social justice changes in y will be eligible for a grant there will be no limitations or restrictions in the selection procedures based upon race religion national or ethnic origin or other illegally discriminatory criteria however preference may be given to applicants from groups such as racial and ethnic minorities that have historically been denied opportunities and access you may also impose other restrictions from time to time such as subject-related limitations eg limited to applicants pursuing a particular field individuals who are disqualified persons including those who are employed by you members of your board or related by blood or marriage to your employees or directors will not be eligible for grants the number of potentially eligible individuals is too large and uncertain to estimate at this time grantees will be selected based on their demonstrated track record of and commitment to creating positive change in a range of social justice areas such as criminal justice immigrants’ rights and racial justice in y and the innovativeness and potential impact of their grant proposal grantees will be visionary strategic and bold thinkers with demonstrated commitment to team-based approaches effective collaboration and values-driven leadership when applicable applicants may be asked to provide professional references portfolios of prior work or an essay on a topic assigned by you one or more directors or members of the nominating committee may interview applicants you anticipate selecting between b and c grantees per year to receive three-year grants in amounts ranging from d dollars to e dollars per year the number and amount of individual grants will depend on the quantity and quality of proposals received the recommendations of the nominating committee the philanthropic priorities of the board and the funds available grants are awarded for a three-year period provided the grantee continues to comply with the terms of the grant agreement before any funds are disbursed you will require each grantee to sign a grant agreement obligating himself herself to submit full reports to you on a periodic basis the reports will contain i a description of the progress the grantee has made toward achieving the purposes for which the grant was made ii copies of any publications resulting from the grant and iii a statement that the grantee has complied with the terms of the grant agreement a financial_accounting of the grantee’s expenditures of grant funds will also be due at the end of the grant period using the reports required by the agreement you letter catalog number 58222y will monitor and evaluate the expenditure of funds and the progress made by each grantee any apparent misuse of funds will be promptly investigated if you discover that funds have in fact been misused you will require the grantee to return the funds and you will make no further distributions to that grantee you will also maintain the records required by revrul_56_304 regarding the distribution of charitable funds to individuals and by sec_4945 and the treasury regulations thereunder regarding grants to individuals by private_foundations your board_of directors or a person or persons to whom the board has delegated selection authority will select grant recipients the board will appoint a nominating committee to assist in nominating evaluating and selecting grant recipients basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58222y this determination applies only to you it may not be cited as precedent e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
